Title: From Alexander Hamilton to Daniel Bradley, 1 October 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            New York October 1st. 99
          
          I have received Your letter of the eighth of September, and have written to the Superintendant of military stores urging that a supply of woolen overalls be immediately forwarded to you at Staunton.
          General Pinckney is now at Newport. I have communicated to him your request on the subject of a furlough, and trust that you will soon have the permission which you desire.
          With great considerat. I am, Sir
          Major Bradley—
        